Citation Nr: 1527588	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  10-40 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating higher than 20 percent for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for Hepatitis C assigning an initial 20 percent rating effective December 18, 2006.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claim on appeal that have been certified for the Board's review at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran was last provided a VA examination to address the severity of his service-connected Hepatitis C in June 2008, over 7 years ago.  In addition, in a March 2013 statement, the Veteran indicated that his disability had worsened.  Specifically, he stated that he had daily fatigue, general body weakness, mental uneasiness, lethargy and an overwhelming feeling of having little or no energy.  The Veteran also reported having constant pain in his left shoulder and sometimes in his chest area.  Accordingly, the Board believes an additional examination would be helpful in determining the current level of severity of the Veteran's Hepatitis C and its associated symptoms in order to appropriately decide this claim.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  
Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify, if any, all outstanding private treatment records related to his service-connected Hepatitis C.  Request that he provide, or authorize VA to obtain these records.  Obtain complete copies of VA outpatient treatment records, if any, and associate these records with the claims file.

2. Following receipt of any outstanding medical records, please schedule the Veteran for a VA examination to assess the current severity of his Hepatitis C.  A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA Folder and VBMS. 

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted, he and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




